On plaintiffs' motion for a rehearing attention is called to error in the following statement on sheet 3 of the typewritten opinion, filed February 17, 1948, to wit:  "Kast in 1892 had erected another dam a short distance east of the original dam which superseded the original dam."  That statement should have been, and it is hereby corrected to read:  "In 1894 the Shawano Water Power  River Improvement Company had erected another dam a short distance west of the original dam."  However, these matters do not affect the reasoning and determination of the case, as stated in the opinion and mandate filed; and as plaintiffs' contentions in other respects cannot be sustained, the motion for rehearing must be denied.
Motion for rehearing denied with $25 costs.